Title: To Thomas Jefferson from Samuel Smith, 13 June 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir
                  Navy Dept. 13th June 1801
               
               Since my last respects of the 5th. May I have endeavoured as much as the pressure of business would permit me to inform myself respecting the Navy yards purchased for the use of the Public.
               Not being able to find that there was any Law authorising the purchase of Ground for Navy yards—I enquired and am informed that the purchase was understood to be authorised by the following Laws—1st a Law appropriating $50000 for the erecting of two Docks—This Law I find has expired and the fund has reverted into the general funds of the Treasury Department.
               2d An act for the augmentation of the Navy authorises the building of six 74 Gun ships—which it is said could not be done without Navy yards—appropriation one Million.
               3d. an act authorising the purchase of timber for Naval purposes—and to cause the same to be preserved for the future uses of the Navy—appropriation $200,000—
               4th. The late Secretary reported to the last Session of Congress that he had bought six scites for Navy yards—And Congress appropriated $500,000—For the expences attending six seventy four Gun ships and for compleating Navy yards Docks & Wharves—Under this last appropriation it has been believed that the vesting money in the purchase & improvements of the six Navy yards is fully covered—. Being uncertain on this subject and being constantly pressed by other objects, I have declined giving any direction for improvements in any of the Navy yards, except that in Washington, where necessity has compelled me to order the building a Brick Warehouse for the reception and Safe keeping of the stores brought here and transporting from Baltimore. The work heretofore ordered on that yard as well as that of Portsmouth, it is presumed has continued to progress—
               It appears from the best information that I have been able to procure that the Navy yards in Philadelphia & Newyork are improperly placed—That at Phila. would have been better, had the ground been selected in the Northern Liberties, where such Docks could have been filled from the Globe Mill—That at Newyork being fixed on Long Island, not more than 8 Miles from the Sea is open to an attack from an Enemy, who might by landing 200 Marines in one night burn the ships & buildings—Kipp’s Bay is thought to be preferable—
               The Sales of the present property, would I believe purchase the New Scites—The cost on the 5th of May of each was as follows—
               
                  
                     at
                     Washington
                     43884.76
                  
                  
                     Philadelphia
                     37.000.—
                  
                  
                     Newyork
                     40000 —
                  
                  
                     Charlestown (M)
                     40000 —
                  
                  
                     At
                     Norfolk
                     12000 —
                  
                  
                     Portsmouth (NH)
                  
               
               
                  
                     Ground
                     5500
                     }
                     =26695—
                  
                  
                     improvements
                     21195
                  
               
               The ships of the United States have all arrived except the Constitution and Herald—Many of those intended for Sale are sold, the others are ordered for sale except the George Washington which ship is now taking in her Cargo for Algiers, under the direction of the Secretary of State. The Ships Constitution, Boston, and Chesapeake and Schooner Experiment are intended to relieve the Squadron commanded by Commodore Dale and ought to leave America from the 1st to the 10th Feby next. The Constitution & Boston will be at Boston, the other two at Norfolk. The Adams is said to be a bad ship, she is permitted to remain at Newyork and may if Algiers should declare War, be easily sent from thence to join the Squadron—If Algiers should continue at Peace, she may be sold at Newyork, better than at Washington, should Congress so determine at their next Session—The John Adams and General Green may momently be expected in the Eastern Branch where the United States, Congress and Newyork now lay dismantled—
               
               The Peace establishment is nearly compleated—It has been done with much less difficulty than was at first expected—On the arrival of the Constitution the whole may be perfected—
               Marine Barracks sufficient to contain 500 Men including their officers are contracted for—For the land. $4000 are to be paid to the Commissioners and the Houses will agreeably to the Contracts made not exceed $16000—being for Land & Barracks about the Sum appropriated—
               With the highest esteem I have the honor to be Sir your most obt. Servt.
               
                  
                     S. Smith
                  
               
               
                  NB. A Provision Ship for the use of Commodore Dale’s Squadron ought to depart on the 1st August next—
               
            